DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on April 27, 2022.
Claim 3 has been amended.
Claims 1, 8, and 15 are independent. As a result claims 1-20 are pending in this office action.

Response to Arguments
Applicant's arguments filed April 27, 2022 regarding the rejection of claims 1, 8, and 15 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claim 8 Shevchenko does not teach or suggest the following limitation, a set of instructions stored in the memory and executed by at least one of the processors to identifying one or more annotators for annotating a document corpus as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 6-7, element 402, col. 45 ln 16-20, Shevchenko teaches "receiving a first electronic communication at an artificial intelligence assistant computing facility, wherein the first electronic communication is associated with a first electronic identifier associated with a first user to a second electronic identifier associated with a second user”, col. 57 ln 16-20, Shevchenko teaches “improvements or a rewrite may be suggested to a support email so that a specific customer (receiver) is satisfied, such as using a model that is trained on a corpus of similar support emails tagged with satisfaction ratings, and possibly also the receiver's communication profile”, col. 81 ln 23-30, Shevchenko teaches “where training data may utilize a corpus of original messages tagged with contextual information as meta-data (e.g., domain and message type, message goals, user identifier, target audience or receiver identifier, modality, communication channel, triggered outcomes, and the like, such as actions and emotions), a corpus of conversations and related reactions of participants”. Therefore, instructions and processor identifying users (annotators) that are sending and retrieving interactive feedback in conversations as shown in Figs. 6-7, in which training data utilizes a corpus of original messages tagged with contextual metadata, such as an user identifier and a receiver identifier.

In response to applicant's arguments, the recitation “comprising instructions that are executed by the processor to cause the processor to implement a system for identifying one or more annotators for annotating a document corpus to create a ground truth based on which a model can be trained " has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).


Claim Objections
Examiner thanks applicant for acronym correction and the objection to claim 3 from the previous action has been withdrawn in light of the amended claims filed on April 27, 2022.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on April 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schvchenko et al. (US 10,594,757) (hereinafter Schvchenko) in view of Chung et al. (US 2015/0100683) (hereinafter Chung).
Regarding claim 1, Shevchenko teaches a method comprising a processor and a memory, the memory comprising instructions that are executed by the processor to cause the processor to implement a system for identifying one or more annotators for annotating a document corpus to create a ground truth based on which a model can be trained, the method comprising: receiving, by the processor, a document corpus, wherein the document corpus comprises a plurality of documents related to a particular domain (see Fig. 2, Fig. 4, col. 57 ln 10-20, col. 81 ln 22-30, discloses artificial intelligent assistant receiving email corpus for a plurality of similar emails  related to a context of emails and rewriting emails using a model trained on a corpus of similar emails); receiving, by the processor, annotator profiles for a plurality of candidate annotators (see Fig. 4, col. 59 ln 19-40, discloses artificial intelligent assistant receiving user communication profiles (annotator profiles) for a target audience of profiles based on context of communication), wherein each annotator profile comprises profile data selected from a group consisting of prior annotation history, writing style, technical domain expertise, publicly expressed area of interests, and personality insights for each candidate annotator ( see Figs. 3-4, col. 52 ln 55-62, col. 59 ln 31-40 col. 60 ln 1-11, discloses communication profile data selected from user edits, previously stated goals, writing style, knowledge and interests in areas, and personality traits for user profiles).
Shevchenko does not explicitly teach applying, by the processor, a first plurality of statistical analyses to the document corpus to identify corpus complexity attributes for the document corpus; applying, by the processor, a second plurality of statistical analyses to the annotator profiles to identify annotator qualification attributes for each candidate annotator; and identifying, by the processor, one or more recommended annotators from the plurality of candidate annotators based on a matching analysis of the corpus complexity attributes for the document corpus with the annotator qualification attributes for each candidate annotator.
Chung teaches applying, by the processor, a first plurality of statistical analyses to the document corpus to identify corpus complexity attributes for the document corpus (see Fig. 7, para [0138-0140], para [0188-0189], discloses calculating a decision score and frequency of flows of information on a topic or subject such as Big Data to identify factors for articles relating to the topic or subject such as Big Data); applying, by the processor, a second plurality of statistical analyses to the annotator profiles to identify annotator qualification attributes for each candidate annotator (see Fig. 9, para [0076], para [0140], discloses utilizing a reputation system to determine leaders by reputation based on evaluations and voting for actor users of a social network to determine a reputations score associated with an actor user); and identifying, by the processor, one or more recommended annotators from the plurality of candidate annotators based on a matching analysis of the corpus complexity attributes for the document corpus with the annotator qualification attributes for each candidate annotator (see Fig. 9,  Fig. 11, para [0135], para [0149],  para [0221], discloses identifying endorsed profiles (recommended annotators) from actors based on calculated reputation leadership score associated with an actor and particular topic such as Big Data).
Schvchenko/Chung are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Schvchenko to identify recommended annotators from disclosure of Chung. The motivation to combine these arts is disclosed by Chung as “if the user Y is a Big Data expert, user Y can evaluate better whether user X is a Big Data expert, based on user Y's knowledge of the field of Big Data” (para [0140]) and identifying recommended annotators is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Schvchenko teaches a system comprising: one or more processors (see col. 45 ln 13-15, discloses a processor); a memory coupled to at least one of the processors (see col. 83 ln 32-34, discloses processor including memory); a set of instructions stored in the memory and executed by at least one of the processors to identifying one or more annotators for annotating a document corpus (see Figs. 6-7, element 402, col. 45 ln 16-20, col. 57 ln 58-16-20, col. 81 ln 23-30, discloses instructions and processor identifying users (annotators) that are sending and retrieving interactive feedback in conversations as shown in Figs. 6-7, in which training data utilizes a corpus of original messages tagged with contextual metadata, such as an user identifier and a receiver identifier), wherein the set of instructions are executable to perform actions of: receiving, by the system, a document corpus, wherein the document corpus comprises a plurality of documents related to a particular domain (see Fig. 2, Fig. 4, col. 57 ln 10-20, col. 81 ln 22-30, discloses artificial intelligent assistant receiving email corpus for a plurality of similar emails related to a context of emails and rewriting emails using a model trained on a corpus of similar emails); receiving, by the system, annotator profiles for a plurality of candidate annotators (see Fig. 4, col. 59 ln 19-40, discloses artificial intelligent assistant receiving user communication profiles (annotator profiles) for a target audience of profiles based on context of communication), wherein each annotator profile comprises profile data selected from a group consisting of prior annotation history, writing style, technical domain expertise, publicly expressed area of interests, and personality insights for each candidate annotator ( see Figs. 3-4, col. 52 ln 55-62, col. 59 ln 31-40 col. 60 ln 1-11, discloses communication profile data selected from user edits, previously stated goals, writing style, knowledge and interests in areas, and personality traits for user profiles).
Schvchenko does not explicitly teach applying, by the system, a first plurality of statistical analyses to the document corpus to identify corpus complexity attributes for the document corpus; applying, by the system, a second plurality of statistical analyses to the annotator profiles to identify annotator qualification attributes for each candidate annotator; and identifying, by the system, one or more recommended annotators from the plurality of candidate annotators based on a matching analysis of the corpus complexity attributes for the document corpus with the annotator qualification attributes for each candidate annotator.
Chung teaches applying, by the system, a first plurality of statistical analyses to the document corpus to identify corpus complexity attributes for the document corpus (see Fig. 7, para [0138-0140], para [0188-0189], discloses calculating a decision score and frequency of flows of information on a topic or subject such as Big Data to identify factors for articles relating to the topic or subject such as Big Data); applying, by the system, a second plurality of statistical analyses to the annotator profiles to identify annotator qualification attributes for each candidate annotator (see Fig. 9, para [0076], para [0140], discloses utilizing a reputation system to determine leaders by reputation based on evaluations and voting for actor users of a social network to determine a reputations score associated with an actor user); and identifying, by the system, one or more recommended annotators from the plurality of candidate annotators based on a matching analysis of the corpus complexity attributes for the document corpus with the annotator qualification attributes for each candidate annotator (see Fig. 9,  Fig. 11, para [0135], para [0149],  para [0221], discloses identifying endorsed profiles (recommended annotators) from actors based on calculated reputation leadership score associated with an actor and particular topic such as Big Data).
Schvchenko/Chung are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Schvchenko to identify recommended annotators from disclosure of Chung. The motivation to combine these arts is disclosed by Chung as “if the user Y is a Big Data expert, user Y can evaluate better whether user X is a Big Data expert, based on user Y's knowledge of the field of Big Data” (para [0140]) and identifying recommended annotators is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Schvchenko teaches a medium, comprising computer instructions that, when executed by a processor at an information handling system, causes the system to identify one or more annotators for annotating a document corpus by (see col. 45 ln 13-15, discloses a processor and medium): receiving, by the processor, a document corpus, wherein the document corpus comprises a plurality of documents related to a particular domain (see Fig. 4, col. 59 ln 19-40, discloses artificial intelligent assistant receiving user communication profiles (annotator profiles) for a target audience of profiles based on context of communication); receiving, by the processor, annotator profiles for a plurality of candidate annotators(see Fig. 4, col. 59 ln 19-40, discloses artificial intelligent assistant receiving user communication profiles (annotator profiles) for a target audience of profiles based on context of communication), wherein each annotator profile comprises profile data selected from a group consisting of prior annotation history, writing style, technical domain expertise, publicly expressed area of interests, and personality insights for each candidate annotator ( see Figs. 3-4, col. 52 ln 55-62, col. 59 ln 31-40 col. 60 ln 1-11, discloses communication profile data selected from user edits, previously stated goals, writing style, knowledge and interests in areas, and personality traits for user profiles).
Schvchenko does not explicitly teach applying, by the processor, a first plurality of statistical analyses to the document corpus to identify corpus complexity attributes for the document corpus; applying, by the processor, a second plurality of statistical analyses to the annotator profiles to identify annotator qualification attributes for each candidate annotator; and identifying, by the processor, one or more recommended annotators from the plurality of candidate annotators based on a matching analysis of the corpus complexity attributes for the document corpus with the annotator qualification attributes for each candidate annotator.
Chung teaches applying, by the processor, a first plurality of statistical analyses to the document corpus to identify corpus complexity attributes for the document corpus (see Fig. 7, para [0138-0140], para [0188-0189], discloses calculating a decision score and frequency of flows of information on a topic or subject such as Big Data to identify factors for articles relating to the topic or subject such as Big Data); applying, by the processor, a second plurality of statistical analyses to the annotator profiles to identify annotator qualification attributes for each candidate annotator (see Fig. 9, para [0076], para [0140], discloses utilizing a reputation system to determine leaders by reputation based on evaluations and voting for actor users of a social network to determine a reputations score associated with an actor user); and identifying, by the processor, one or more recommended annotators from the plurality of candidate annotators based on a matching analysis of the corpus complexity attributes for the document corpus with the annotator qualification attributes for each candidate annotator (see Fig. 9,  Fig. 11, para [0135], para [0149],  para [0221], discloses identifying endorsed profiles (recommended annotators) from actors based on calculated reputation leadership score associated with an actor and particular topic such as Big Data).
Schvchenko/Chung are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Schvchenko to identify recommended annotators from disclosure of Chung. The motivation to combine these arts is disclosed by Chung as “if the user Y is a Big Data expert, user Y can evaluate better whether user X is a Big Data expert, based on user Y's knowledge of the field of Big Data” (para [0140]) and identifying recommended annotators is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 9, Schvchenko/Chung teach a method of claim 1 and system of claim 8.
Schvchenko does not explicitly teach where receiving the document corpus comprises uploading, by the processor, the document corpus from a knowledge database.
Chung teaches where receiving the document corpus comprises uploading, by the processor, the document corpus from a knowledge database (see Fig. 1, para [0024-0025], discloses retrieving organized document data from data layer databases (knowledge database)).

Regarding claims 3, 10, and 16, Schvchenko/Chung teach a method of claim 1, system of claim 8, and medium of claim 15.
Schvchenko does not explicitly teach where receiving the annotator profiles comprises uploading, by the processor, annotator registration information selected from the group consisting of annotator age, gender, location, languages, expertise, profession, past annotation work, inter-annotator agreement (IAA) score, and statistics based on the domain.
Chung teaches receiving the annotator profiles comprises uploading, by the processor, annotator registration information selected from the group consisting of annotator age, gender, location, languages, expertise, profession, past annotation work, inter-annotator agreement (IAA) score, and statistics based on the domain (see Fig. 1, Fig. 3, para [0025], para [0028], para [0050], discloses retrieving profile data information (annotator registration information) selected from profiles in endorsing a skills of members of a social network). 

Regarding claims 6, 13, and 19, Schvchenko/Chung teach a method of claim 1, system of claim 8, and medium of claim 15.
Schvchenko does not explicitly teach where identifying one or more recommended annotators comprises matching the annotator profiles to the document corpus by applying weighted scores to the annotator qualification attributes based on how closely the annotator qualification attributes match the corpus complexity attributes
Chung teaches where identifying one or more recommended annotators comprises matching the annotator profiles to the document corpus by applying weighted scores to the annotator qualification attributes based on how closely the annotator qualification attributes match the corpus complexity attributes (see Fig. 7, para [0135], para [0217], discloses identifying leaders by reputation based on higher reputation leadership score and endorsements).

Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schvchenko et al. (US 10,594,757) (hereinafter Schvchenko) in view of Chung et al. (US 2015/0100683) (hereinafter Chung) as applied to claims 1, 8, and 15, and in further view of Spasojevic et al. (US 2016/0321261) (hereinafter Spasojevic).
Regarding claims 4, 11, and 17, Schvchenko/Chung teach a method of claim 1, system of claim 8, and medium of claim 15.
Schvchenko/Chung does not explicitly teach where applying the first plurality of statistical analyses comprises: identifying, by the processor, a plurality of frequently occurring words from the document corpus; extracting, by the processor, a conceptual text for each frequently occurring word from a structured information database; performing, by the processor, a cluster analysis on each conceptual text to identify a plurality of possible entity types; performing, by the processor, a frequency analysis on the plurality of possible entity types to select at least one entity type; identifying, by the processor, a relation between two entities in the document corpus that are related; identifying, by the processor, a relation type between the two entities in the document corpus that are related based on two entity types of the two entities and a plurality of words appearing within, before, between, or after each pair of entity mentions; and generating, by the processor, the type system including at least one entity type.
Spasojevic teaches where applying the first plurality of statistical analyses comprises: identifying, by the processor, a plurality of frequently occurring words from the document corpus (see para [0008], para [0056], discloses identifying topic frequencies and keyword frequencies in articles); extracting, by the processor, a conceptual text for each frequently occurring word from a structured information database (see Fig. 2, Fig. 5, para [0029], para [0056], discloses extracting information of interest); performing, by the processor, a cluster analysis on each conceptual text to identify a plurality of possible entity types (see Fig. 5, para [0056], discloses identifying direct and indirect fields  (entity types)); performing, by the processor, a frequency analysis on the plurality of possible entity types to select at least one entity type (see para [0056], discloses extracting the best match based on text analysis techniques such as term frequency –inverse document frequency or keyword extraction techniques); identifying, by the processor, a relation between two entities in the document corpus that are related (see para [0059], discloses mapping (identifying) keywords to topics using machine learning techniques); identifying, by the processor, a relation type between the two entities in the document corpus that are related based on two entity types of the two entities and a plurality of words appearing within, before, between, or after each pair of entity mentions (see para [0059], discloses identifying topics and keywords in articles using text analysis term frequency-inverse document frequency); and generating, by the processor, the type system including at least one entity type (see Fig. 3, para [0077-078], para [0095], discloses generating publisher site summarization documents for each URL within RSS feed that includes an author, which can be the topic or keyword).
Schvchenko/Chung/Spasojevic are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Schvchenko/Chung to identify a plurality of frequently occurring words from disclosure of Spasojevic. The motivation to combine these arts is disclosed by Spasojevic as “improving relevance machine learned models, in order to produce an optimized content for users” (para [0031]) and identifying a plurality of frequently occurring words is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5, 12, and 18, Schvchenko/Chung teach a method of claim 1, system of claim 8, and medium of claim 15.
Schvchenko/Chung does not explicitly teach where applying the second plurality of statistical analyses comprises: identifying, by the processor, a plurality of frequently occurring words from each annotator profile; extracting, by the processor, a conceptual text for each frequently occurring word from a structured information database; performing, by the processor, a cluster analysis on each conceptual text to identify a plurality of possible entity types; performing, by the processor, a frequency analysis on the plurality of possible entity types to select at least one entity type; identifying, by the processor, a relation between two entities in the annotator profiles that are related; identifying, by the processor, at least one relation type between the two entities in the annotator profiles that are related based on the entity types of the two entities and a plurality of words appearing before, between, or after instances of the two entities; and generating, by the processor, the type system including at least one entity type.
Spasojevic teaches where applying the second plurality of statistical analyses comprises: identifying, by the processor, a plurality of frequently occurring words from each annotator profile (see para [0008], para [0056], discloses identifying topic frequencies and keyword frequencies in publisher’s article); extracting, by the processor, a conceptual text for each frequently occurring word from a structured information database (see Fig. 2, Fig. 5, para [0029], para [0056], discloses extracting information of interest); performing, by the processor, a cluster analysis on each conceptual text to identify a plurality of possible entity types (see Fig. 5, para [0056], discloses identifying direct and indirect fields  (entity types)); performing, by the processor, a frequency analysis on the plurality of possible entity types to select at least one entity type (see para [0056], discloses extracting the best match based on text analysis techniques such as term frequency –inverse document frequency or keyword extraction techniques); identifying, by the processor, a relation between two entities in the annotator profiles that are related (see para [0059-0061], discloses mapping (identifying) keywords to topics in articles of respective authors using machine learning techniques); identifying, by the processor, at least one relation type between the two entities in the annotator profiles that are related based on the entity types of the two entities and a plurality of words appearing before, between, or after instances of the two entities (see para [0059-0061], discloses identifying topics and keywords in articles of respective authors using text analysis term frequency-inverse document frequency); and generating, by the processor, the type system including at least one entity type (see Fig. 3, para [0077-078], para [0095], discloses generating publisher site summarization documents for each URL within RSS feed that includes an author, which can be the topic or keyword).
Schvchenko/Chung/Spasojevic are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Schvchenko/Chung to identify a plurality of frequently occurring words from disclosure of Spasojevic. The motivation to combine these arts is disclosed by Spasojevic as “improving relevance machine learned models, in order to produce an optimized content for users” (para [0031]) and identifying a plurality of frequently occurring words is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schvchenko et al. (US 10,594,757) (hereinafter Schvchenko) in view of Chung et al. (US 2015/0100683) (hereinafter Chung) as applied to claims 1, 8, and 15, and in further view of Sweeney et al. (US 2013/0066823) (hereinafter Sweeney).
Regarding claims 7, 14, and 20, Schvchenko/Chung teach a method of claim 1, system of claim 8, and medium of claim 15.
Schvchenko/Chung does not explicitly teach constructing, by the processor, a hierarchical knowledge graph of the particular domain for the document corpus based on high-level concepts extracted from the document corpus; and determining, by the processor, a frequencies of terms at levels of the hierarchical knowledge graph to evaluate a complexity measure for the terms and density of occurrence of the terms in the document corpus.
Sweeney teaches constructing, by the processor, a hierarchical knowledge graph of the particular domain for the document corpus based on high-level concepts extracted from the document corpus (see Figs. 1-2B, Fig. 26, para [0356], para [0391-0392], discloses a generating a hierarchical knowledge graph based on concepts “baseball” and “bat” extracted from a data consumer model); and determining, by the processor, a frequencies of terms at levels of the hierarchical knowledge graph to evaluate a complexity measure for the terms and density of occurrence of the terms in the document corpus (see Figs. 12-13, para [0537, 0539-0540], discloses determining term frequency in hierarchical to identify user interests in concepts and density of graph terms).
Schvchenko/Chung/Sweeney are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Schvchenko/Chung to construct a hierarchical knowledge graph from disclosure of Sweeney. The motivation to combine these arts is disclosed by Sweeney as “improve data economy and reduce the need for building complexity into large knowledge representation data structures” (para [0121]) and constructing a hierarchical knowledge graph is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159